                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Roselyn Wise,                            )                 C/A No. 3:18-2161-MGL-PJG
                                         )
                             Plaintiff,  )
                                         )
v.                                       )
                                         )                             ORDER
South Carolina Department of Revenue;    )
Shukura Ellison; Jackie Rogers; Jonte    )
Colclough; Allison Corbitt,              )
                                         )
                             Defendants. )
_____________________________________ )

       Plaintiff, who is represented by counsel, filed this employment case against her former

employer and various co-workers.1 She asserts a claim of retaliation in violation of the Family and

Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601, et seq.2 On September 9, 2019, the defendants

filed a motion for summary judgment (ECF No. 50), as well as a motion for the court to take judicial

notice of several records pursuant to Rule 201 of the Federal Rules of Evidence (ECF No. 51). As

of the date of this order, the plaintiff has failed to respond to the defendants’ motion for summary

judgment in accordance with Local Civil Rule 7.06 (D.S.C.). As such, it appears to the court that

she does not oppose this motion and wishes to abandon her remaining cause of action.

       Based on the foregoing, it is

       ORDERED that the plaintiff shall advise the court as to whether she wishes to continue with

this case and to file a response to the defendants’ motion for summary judgment within seven (7)


       1
           The defendants removed this action from the Richland County Court of Common Pleas.
       2
         Wise’s state law claims of defamation and civil conspiracy were previously dismissed by
the court on January 22, 2019. (ECF No. 35.)

                                           Page 1 of 2
days from the date of this order. Plaintiff is further advised that if she fails to respond, this action

may be decided on the record presented in support of the defendants’ motion, see Local Civil Rule

7.06 (D.S.C.), or may be recommended for dismissal with prejudice for failure to prosecute. See

Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.


                                                       ____________________________________
September 24, 2019                                     Paige J. Gossett
Columbia, South Carolina                               UNITED STATES MAGISTRATE JUDGE




                                             Page 2 of 2
